MEMORANDUM ORDER
CLIFFORD SCOTT GREEN, District Judge.
AND NOW, this 6th day of August, 1987, upon consideration of defendants’ and garnishee’s motion to strike off writ of execution and dissolve lis pendens, and plaintiff’s response thereto, it is. hereby ORDERED that the motion is DENIED. IT IS FURTHER ORDERED that garnishee’s motion to dismiss interrogatories in attachment is DENIED. IT IS FURTHER ORDERED that the motions of the parties for reasonable attorney’s fees are DENIED.
I note that “[ujnless the property in question is exempt from sale by virtue of some positive rule of [Pennsylvania] law, a court, as a general rule, has power in a *1393proper case to sell under a judicial sale any property, real or personal, tangible or intangible, which may be sold and transferred by the owners thereof at voluntary sale.” Charmwood, Inc. Appeal, 200 Pa. Super. 140, 187 A.2d 296, 297-298 (1963) quoting Brennan v. Pittston Brewing Corporation, 344 Pa. 495, 497-498, 26 A.2d 334, 335 (1942).
No such exemption has been shown to apply to the subject property. Moreover, partnership assets, including realty, are subject to execution on a judgment entered against all partners individually where said judgment represents a partnership debt. Palkovitz v. Second Federal Savings & Loan Association of Pittsburgh, 412 Pa. 547, 195 A.2d 347 (1963) quoting Charmwood Inc. Appeal, supra.